Citation Nr: 0935251	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability (claimed as swollen feet), to include as secondary 
to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and friend, J.R.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
He served in the Republic of Vietnam during the Vietnam Era.  
The Veteran's awards include a combat infantryman badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Cleveland, Ohio Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in August 2008.  A 
transcript of that hearing has been associated with the 
claims file. After the hearing, the Veteran submitted 
additional evidence directly to the Board, with a waiver of 
initial RO jurisdiction, which the Board accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2008).

This case was previously remanded by the Board in November 
2008 for further development.

In the November 2008 decision, the Board also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities.  The RO, in a December 2008 rating 
decision, effectuated the Board's decision.  By a June 2009 
rating decision, the RO granted service connection for mixed 
hearing loss of the right ear.  As service connection has 
been granted for peripheral neuropathy of the right and left 
lower extremities and mixed hearing loss of the right ear, 
this constitutes a full grant of the benefits sought on 
appeal and thus, these issues are not in appellate status 
before the Board.

The Board notes that in the August 2009 Informal Hearing 
Presentation (IHP), the Veteran's representative 
mischaracterized the matter relating to the Veteran's claim 
for service connection for mixed hearing loss of the right 
ear as "entitlement to an evaluation in excess of zero (0) 
percent for hearing loss."  As noted above, the RO, in a 
June 2009 rating decision, granted service connection for 
mixed hearing loss of the right ear which constituted a full 
grant of the benefit sought on appeal.  The June 2009 rating 
decision also assigned the Veteran a zero (0) percent 
disability rating for bilateral hearing loss.  Inasmuch as 
the August 2009 IHP may be construed as a notice of 
disagreement (NOD) with the assignment of a zero (0) percent 
disability rating in the June 2009 rating decision, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2.  The objective medical evidence of record does not 
demonstrate that a bilateral foot disability originated 
during active service.

3.  The objective medical evidence of record demonstrates 
that the Veteran's current bilateral foot disability, 
characterized as peripheral neuropathy, is directly 
aggravated by his service-connected diabetes mellitus, type 
II; however, service connection is in effect for peripheral 
neuropathy of the right and left lower extremities, each 
currently evaluated as 10 percent disabling.

4.  The objective medical evidence of record does not 
demonstrate that peripheral neuropathy of the right and left 
upper extremities originated during active service.

5.  The objective medical evidence of record does not 
demonstrate that the Veteran's current peripheral neuropathy 
of the right and left upper extremities is directly related 
to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  A bilateral foot disability, apart from the peripheral 
neuropathy of the right and lower extremities, to include as 
secondary to a service-connected diabetes mellitus, type II, 
neither incurred in nor was aggravated by active service and 
is not proximately due to, or the result of, the service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).

2.  Peripheral neuropathy of the right and left upper 
extremities, to include as secondary to a service-connected 
diabetes mellitus, type II, neither incurred in nor was 
aggravated by active service and is not proximately due to, 
or the result of, the service-connected diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the April 2007 rating decision, he was 
provided notice of the VCAA in July 2007.  An additional VCAA 
letter was sent in December 2008.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in July 2007, December 
2008 and June 2009, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a Statement of the Case in November 2007 with 
subsequent re-adjudication in a June 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
bilateral foot disability and peripheral neuropathy of the 
upper extremities are related to his service-connected 
diabetes mellitus, type II.  During an August 2008 video 
conference hearing, the Veteran testified that his private 
physician furnished a medical opinion stating that the 
bilateral foot disability was most likely a direct results of 
his diabetes mellitus, type II.  An accompanying witness, Mr. 
J. R., testified that with respect to the bilateral foot 
disability, it was "part in the same" of the issue of 
peripheral neuropathy of the lower extremities as the 
Veteran's numbness, swelling and tingling sensation were 
consistent with a diagnosis of peripheral neuropathy.  In 
addition, the Veteran testified that, during an Agent Orange 
screening a the VA medical center, he was diagnosed with 
diabetic neuropathy and its complications, however it was 
unclear whether diabetic neuropathy of both the upper and 
lower extremities was specifically treated.

The Veteran has been granted service connection for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

Service treatment records are absent of any findings of a 
neurological disorder or any upper extremity or foot 
disability.  The April 1969 separation examination reflects 
that no neurological, foot or upper extremity abnormalities 
were found.

Private medical records from January 1999 to August 2006 
reflect that the Veteran was treated for and diagnosed with 
diabetes mellitus, type II.  These records also reflect that 
upon examination, the Veteran's extremities revealed fair to 
good range of motion with no abnormalities and neurological 
examinations were stable.  In a February 2001 private medical 
report, no neurological deficits was noted.  In November 2001 
and July 2002 private medical records, no foot problems or 
diseases were found.   Finally in a June 2003 private medical 
record, no evidence of peripheral neuropathy was found.

In a February 2007 VA examination, the Veteran was diagnosed 
with type II diabetes mellitus, fairly controlled, and 
paresthesias in the upper and lower extremities.  The 
examiner noted that the Veteran failed to show up for a 
scheduled electromyography (EMG)/nerve conduction velocity 
(NCV) testing.

VA outpatient treatment reports from February 2007 to 
December 2008 reflect that the Veteran was treated for 
diabetes mellitus, type II and diabetic neuropathy.  In 
February 2007, symptoms of some puffiness on the feet was 
observed, however, neurological, foot pedal pulses, and 
sensory examinations was normal.  The Veteran was also 
provided a diabetic foot examination in February 2007 which 
revealed normal sensory and pulse examinations of the foot 
and the Veteran was noted to not have a high risk foot.  In 
July 2007 the Veteran was provided an Agent Orange Registry 
examination at the VA wherein a VA physician found the 
Veteran had symptoms suggestive of peripheral neuropathy, 
secondary to diabetes and a neurological examination was 
grossly normal.  In a September 2007 letter, the VA physician 
who performed the Agent Orange Registry examination, informed 
the Veteran that his laboratory tests showed certain 
problems, including diabetes mellitus, type II and diabetic 
peripheral neuropathy.  

In a July 2008 private medical record, the Veteran was 
provided a podiatry examination wherein he was diagnosed with 
diabetic neuropathy.  

In an April 2009 VA examination, the Veteran was diagnosed 
with early moderate right and left median nerve 
mononeuropathy across the wrist (i.e. carpel tunnel 
syndrome), bilateral chronic active cervical radiculopathy 
primarily affecting the lower myotomes, and findings 
consistent with generalized sensory motor peripheral 
neuropathy with mixed demyelinating and axonal features 
likely due to the Veteran's history of uncontrolled diabetes.  
No musculoskeletal disabilities of the feet were found.  The 
examiner opined that it was at least as likely as not that 
the Veteran's bilateral foot disability was caused by or a 
result of his service-connected diabetes mellitus, type II.  
The examiner explained that the Veteran did not have any 
orthopedic problems with his feet and his problems were 
likely neurological and aggravated by his diabetes mellitus, 
type II, which is poorly controlled.  The examiner also 
opined that the Veteran's problems of the upper extremities 
were not caused by or a result of the service-connected 
diabetes mellitus, type II, as the Veteran had evidence of 
cervical radiculopathy and the problems of the upper 
extremities were likely due to cervical spine problems.  The 
examiner explained that the neurological examination of the 
upper extremities was normal and the EMG revealed the 
presence of bilateral chronic active cervical radiculopathy.  

Bilateral Foot Disability

After a careful review of the record, the Board concludes 
that entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
diabetes mellitus, type II, is not warranted on a primary or 
secondary basis.  Service treatment reports do not reflect 
findings of a foot condition in service.  The Board notes 
that while the competent and objective medical evidence of 
record demonstrates that the Veteran is currently diagnosed 
with diabetic neuropathy of the lower extremities and feet, 
which has been related to the Veteran's diabetes mellitus, 
type II, the Veteran is already service-connected for 
peripheral neuropathy of the lower extremities.  The Board 
also observes that during the August 2008 video conference 
hearing, Mr. J. R. had testified that the bilateral foot 
disability was "part in the same" of the issue of 
peripheral neuropathy of the lower extremities as the 
Veteran's numbness, swelling and tingling sensation were 
consistent with a diagnosis of peripheral neuropathy.

The Board also finds that there is no evidence of a currently 
diagnosed musculoskeletal/orthopedic bilateral foot 
disability and no evidence of record has related any 
musculoskeletal/orthopedic bilateral foot disability either 
to his active service or to the Veteran's service-connected 
diabetes mellitus, type II.  While there is medical evidence 
of a currently diagnosed bilateral neurological foot 
disability that has been related to the Veteran's diabetes 
mellitus, type II by way of a medical nexus opinion, as the 
Veteran is currently service-connected for peripheral 
neuropathy of the right and left lower extremities, service 
connection can not be granted on this basis.  See 38 C.F.R. § 
4.14 (2008) (providing that the evaluation of the same 
disability under various diagnoses is to be avoided); See 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).

As the objective evidence of record reflects no treatment for 
any musculoskeletal/orthopedic bilateral foot disability 
during active service and no medical opinion has been 
received providing evidence of a relationship between any 
musculoskeletal/orthopedic bilateral foot disability and his 
active military service or between any 
musculoskeletal/orthopedic bilateral foot disability and the 
Veteran's service-connected diabetes mellitus, type II, the 
Veteran's claim for service connection for a bilateral foot 
disability, to include as secondary to a service-connected 
diabetes mellitus, type II, is denied.

Right and Left Upper Extremities

After a careful review of the record, the Board concludes 
that entitlement to service connection for peripheral 
neuropathy of the right and left upper extremities, to 
include as secondary to service-connected diabetes mellitus, 
type II, is not warranted on a primary or secondary basis.  
Service treatment reports do not reflect findings of a 
neurological condition or upper extremity condition in 
service.  The Board notes that while the Veteran was 
diagnosed with paresthesias of the upper and lower 
extremities and diabetic neuropathy no evidence of record has 
related the right  and left upper extremities either to his 
active service or to his service-connected diabetes mellitus, 
type II.  Moreover, no competent and objective medical 
evidence of record has indicated that diabetic neuropathy 
affected the upper extremities.  As the objective evidence of 
record reflects no treatment for the upper extremities, to 
include a neurological condition, during active service and 
no medical opinion has been received providing evidence of a 
relationship between the Veteran's upper extremities and his 
active military service or between the Veteran's upper 
extremities and his service-connected diabetes mellitus, type 
II, the Veteran's claim for service connection for a 
peripheral neuropathy of the right  and left upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II, is denied.

The Board acknowledges the Veteran's statements that his 
current bilateral foot and upper extremity conditions are 
related to his service-connected diabetes mellitus, type II; 
however, while lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007);  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).











	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral foot disability, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to service-connected 
diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the left 
upper extremity, to include as secondary to service-connected 
diabetes mellitus, type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


